Citation Nr: 0508760	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  02-00 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for a right ankle disorder.

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from February 1980 to February 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).  That decision, in pertinent part, denied 
service connection for a right ankle disorder and a bilateral 
foot disorder.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in May 2002.

The Board remanded the claims in June 2003 for further 
development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record does not reasonably show that the 
veteran has a currently diagnosed right ankle disorder that 
had its origins during service.

3.  The evidence of record does not reasonably show that the 
veteran has a currently diagnosed bilateral foot disorder 
that had its origins during service.


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  A bilateral foot disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
January 2001, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
provided to the veteran in January 2001 before the September 
2001 RO decision that is the subject of this appeal.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOC, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
and testified before the undersigned Veterans Law Judge at a 
videoconference hearing held in May 2002.  He was afforded a 
VA examination, and the examination report includes an 
opinion regarding the cause of his disabilities.  All 
available relevant evidence identified by the veteran was 
obtained and considered.  The claims file contains his 
service medical records and his available post service 
medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Factual Background

Service medical records indicate that the veteran complained 
of bilateral heel pain in March 1980.  The diagnosis was 
bilateral calcaneus contusions, resolving.  In June 1981, the 
veteran was treated for a swollen left foot.  The diagnosis 
was cellulitis of the left foot, resolving.  A service 
medical record dated later in June 1981 indicated that the 
veteran was being seen for a cellulitis follow-up.  The 
examination was noted to be normal and the physician 
indicated that the veteran's cellulitis had resolved.  
Service medical records do not contain other references to 
complaints, findings or treatment associated with the right 
ankle or feet.

VA treatment notes dated from March 1984 through September 
2004 are of record.  Treatment notes reflecting complaints, 
findings or treatment associated with either the right ankle 
or both feet are as follows:

A July 1986 VA treatment note indicated that the veteran 
reported falling by a pool two weeks prior and injuring his 
left foot on a tile.  An area of tenderness was noted on the 
left foot.  The diagnosis was cellulitis.

A November 1997 VA treatment note stated that the veteran 
presented for routine care.  The veteran reported he had no 
joint pain, swelling or limitation of motion.  The physician 
noted that the extremities were normal on examination.

A September 2004 VA treatment note does reflect that joint 
pain in the ankle and foot was on the veteran's problem list.  
A diagnosis of degenerative joint disease in both ankles, 
"secondary to wear and tear," was noted.  There is no 
indication that x-rays were taken at that time, or prior to 
this appointment.

A March 2001 VA examination report noted that the veteran's 
service medical records were not available for review.  The 
veteran reported twisting his right ankle in 1982.  He 
indicated he has not sought treatment for his right ankle 
since service.  When asked about his bilateral foot 
complaints, the veteran reported that he did not recall 
having injuries to his feet.  An x-ray of the right ankle was 
interpreted as being normal.  The diagnosis was history of 
right ankle injury.  No diagnosis was made with regard to the 
feet.  The examiner noted that "based on [his] medical 
evaluation, and in the absence of any controverting medical 
evidence, it appears as though [the veteran] has long-
standing right ankle pain dating back to his service dates."

A March 2002 private x-ray of the right ankle was interpreted 
as being normal.

An April 2002 letter from the veteran's private podiatrist 
noted that the veteran complained of pain in his feet.  The 
podiatrist stated that the veteran related his complaints to 
an injury sustained during service.  The diagnosis was 
tendonitis, exostosis, and chronic ankle pain.  He noted that 
the veteran related that his symptoms began during service.  
The podiatrist noted that this was believable, but without 
any previous medical records available for review "it would 
be difficult to say with certainty that the symptoms that 
[the veteran] is experiencing are due to an injury that was 
sustained [during service]."

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in May 2002.  The 
veteran testified that he was seeking service connection for 
chronic ankle pain and cellulitis.  He stated that when he 
was on his feet for too long they started to swell.  He 
indicated that the pain would start in the Achilles tendon 
and then move to his feet.  The veteran reported that he 
continued to have the problems he had with pain and swelling 
in service after service.

A December 2002 VA examination report noted that the examiner 
reviewed the veteran's claims folder and service medical 
records.  The examiner specifically noted that he reviewed 
the veteran's service medical records at the examination.  He 
also indicated that he had reviewed the April 2002 letter 
from the veteran's private podiatrist.  The veteran stated 
that he sought treatment from the VA on two occasions after 
discharge, in 1984 and 1986.  He noted that he did not seek 
treatment again until going to his private podiatrist in 
April 2002.  The examiner noted diagnoses of a history of 
right ankle and bilateral foot pain.  The examiner stated 
that there was "insufficient evidence in the medical records 
to establish a causal relationship between the difficulties 
in service and the current complaints of difficulty with 
regard to the right ankle and both feet."  The examiner 
noted that the lapse in treatment of almost twenty years 
combined with the lack of documentation of chronic problems 
were factors in his opinion.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

Evidence of record reflects that the veteran's private 
podiatrist, in an April 2002 letter, has diagnosed 
tendonitis, exostosis and chronic ankle pain.  The podiatrist 
noted that the veteran reported injuries during service.  He 
also noted that it was believable that the veteran's symptoms 
began during service, but without any previous medical 
records available for review "it would be difficult to say 
with certainty that the symptoms that [the veteran] is 
experiencing are due to an injury that was sustained [during 
service]."  In this regard, the Board notes that in relating 
the veteran's current complaints to service, the podiatrist 
is relying on the veteran's reported history.  The Board is 
not bound to accept medical opinions which are based on a 
history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).

The Board notes that the December 2002 VA examiner reviewed 
the veteran's claims folder and service medical records.  He 
specifically referred to the April 2002 podiatrist's letter, 
and noted that he reviewed the veteran's service medical 
records.  He diagnosed a history of right ankle pain and a 
history of bilateral foot pain.  He did not indicate that 
there was any clinical diagnosis underlying such complaints 
of pain.  Moreover, he specifically stated that there was 
"insufficient evidence in the medical records to establish a 
causal relationship between the difficulties in service and 
the current complaints of difficulty with regard to the right 
ankle and both feet."  The examiner noted that the lapse in 
treatment of almost twenty years combined with the lack of 
documentation of chronic problems were factors in his 
opinion.  The Board finds that the December 2002 VA 
examination report is more probative with regard to the 
veteran's claims than the April 2002 private podiatrist's 
letter.  The VA examiner reviewed the veteran's service 
medical records and claims folder and offered the rationale 
underlying his opinion that the veteran's current problems 
were not shown to be related to his period of service.  
Accordingly, service connection for a right ankle disorder 
and bilateral foot disorder is denied.



ORDER

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for a bilateral foot 
disorder is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


